UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 5, 2014 MOCON, INC. (Exact name of registrant as specified in its charter) Minnesota 000-09273 41-0903312 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 7500 Mendelssohn Avenue North Minneapolis, MN (Address of Principal Executive Offices) (Zip Code) (763) 493-6370 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On June 5, 2014, representatives of MOCON, Inc. (“MOCON”) intend to make a presentation at an investor conference and distribute an informational presentation to interested persons. A copy of this presentation is attached to this current report on Form 8-K as Exhibit 99.1. MOCON is furnishing the information contained in Exhibit 99.1 pursuant to Regulation FD. This presentation and the information contained in the presentation is furnished pursuant to Item7.01 of Form 8-K and shall not be deemed to be “filed” for the purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933, as amended (the “Securities Act”), or the Exchange Act, except as expressly set forth by specific reference in such filing. MOCON expects to disclose the information contained in this presentation, in whole or in part, and possibly with updates and modifications, in connection with presentations to investors, analysts and others. The power point pdf version of the below Exhibit 99.1 is available in the investor relations section of MOCON’s corporate website (www.mocon.com). The information contained in Exhibit 99.1 is summary information that is intended to be considered in the context of MOCON’s Securities and Exchange Commission (“SEC”) filings and other public announcements that MOCON may make, by press release or otherwise, from time to time. MOCON undertakes no duty or obligation to publicly update or revise the information contained in this report, although it may do so from time to time as its management believes is warranted. Any such updating may be made through the filing of other reports or documents with the SEC, through press releases or through other public disclosure. By filing this report and furnishing this information, MOCON makes no admission as to the materiality of any information in this report that is required to be disclosed solely by reason of Regulation FD. Item 9.01Financial Statements and Exhibits. (d) Exhibits . Exhibit No. Description June 5, 2014 MOCON, Inc. Investor Presentation (furnished herewith) 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MOCON, INC. Dated: June 5, 2014 By: /s/ Darrell B. Lee Darrell B. Lee Vice President, Chief Financial Officer, Treasurer and Secretary 3 MOCON, INC. CURRENT REPORT ON FORM 8-K INDEX TO EXHIBITS Exhibit No. Description Method of Filing June 5, 2014 MOCON, Inc. Investor Presentation Furnished herewith 4
